FILED
                            NOT FOR PUBLICATION                                OCT 06 2010

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SATPAL SINGH DHILLON,                             No. 07-71509

              Petitioner,                         Agency No. A097-596-689

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 4, 2010**
                               Pasadena, California

Before: HALL, FISHER, and BYBEE, Circuit Judges.

       Petitioner, Satpal Singh Dhillon, a native and citizen of India, entered the

United States without inspection and seeks asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). An Immigration Judge

(“IJ”) denied Dhillon’s claims based primarily on an adverse credibility finding, an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ability to safely relocate within India, and a failure to meet his burden of proof as

to his CAT claim. The BIA affirmed solely on these grounds. Dhillon timely filed

a petition for review. This court has jurisdiction pursuant to 8 U.S.C. § 1252. We

deny the petition.

      Substantial evidence supports the agency’s adverse credibility finding. As

long as one of the identified grounds underlying a negative credibility finding is

supported by substantial evidence and goes to the heart of the claims of

persecution, we are bound to accept the agency’s finding. See Li v. Ashcroft, 378

F.3d 959, 964 (9th Cir. 2004).

      The BIA and the IJ noted material inconsistencies and omissions in

Dhillon’s testimony regarding each of the four arrests that were at the heart of his

asylum application. Dhillon testified that he was first arrested for reporting to the

police that the head of a local political party, Ravi Kumar, attempted to extort a

bribe from him. His testimony omitted the fact—included in his asylum

declaration—that the police first arrested Kumar pursuant to his complaint. He

testified that he was arrested a second time when he was suspected of harboring

Sikh militants, but according to Dhillon’s asylum application, Kumar reported

Dhillon to the police out of personal revenge. With regard to the third arrest,

Dhillon’s testimony made no mention of the one month of medical treatment his


                                           2
declaration stated he needed. During Dhillon’s fourth arrest, which involved a

fight with a rickshaw driver, Dhillon testified that he alone was arrested, but his

declaration stated that both he and the rickshaw driver were arrested.

Cumulatively, the discrepancies between Dhillon’s asylum declaration and his later

testimony reasonably indicate that Dhillon did not testify credibly and that he was

attempting to enhance his claim of religious and political persecution. Kaur v.

Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005) (“[R]epeated and significant

inconsistencies in Kaur’s testimony deprive her claim of the requisite ‘ring of

truth.’”).

       The adverse credibility finding is also supported by the IJ’s findings

regarding Dhillon’s hesitant and unresponsive demeanor. We give “‘special

deference’ to a credibility determination that is based on demeanor” because “the

IJ has an opportunity to make a first-person evaluation of all of the subtly

conveyed factors that, together, can be evidence of a petitioner’s credibility.”

Jibril v. Gonzales, 423 F.3d 1129, 1137 (9th Cir. 2005) (internal citations omitted).

 “[T]o the extent [an IJ’s] demeanor findings rely on non-verbal factors, that

behavior should be explicitly described in [the IJ’s] opinion.” Id. at 1137.

       The IJ specifically described how Dhillon’s demeanor undermined his

credibility. The IJ’s opinion mentions Dhillon’s long hesitation before answering


                                          3
several questions regarding his arrests. The IJ observed that Dhillon often looked

down and around the courtroom in an attempt to find the right answer, and his

ultimate answers were disjointed and lacked confidence. She noted that he was

unresponsive to some of the questions posed to him, and that he required his

lawyer’s prompting to remember his second arrest, after repeatedly stating that

nothing occurred between June 1999 and October 2001. These demeanor

observations further buttress the IJ’s adverse credibility finding.

      Because the agency’s adverse credibility finding disposed of the asylum,

withholding of removal, and CAT claims, we do not address Dhillon’s remaining

argument.

      The petition for review is DENIED.




                                           4